DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-17, 19-24, and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manolakos et al (US Publication 2019/0260532 A1) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding to claims 1 and 15, Manolakos discloses a user equipment 705 (fig. 7) for wireless communication, comprising: a memory 730; one or more processors 704 operatively coupled to the memory (page 14 paragraph 0112), the memory and the one or more processors configured to: receive 805 information (fig. 8 page 14 paragraph 0119; QCL relationship) identifying a transmission configuration indicator TCI state (page 1 paragraph 0006), wherein the TCI state identifies an association between a periodic demodulation reference signal DMRS and a target reference signal (page 1 paragraph 0007); communicate 810 the periodic DMRS identified by the TCI state (page 14 paragraph 0120; noted the QCL relationship indicate the identified DMRS); and transmit 815 the target reference signal based at least in part on the periodic DMRS and the TCI state (page 14 paragraph 0121).
	Regarding to claims 2 and 16, Manolakos discloses the TCI state includes a dedicated identifier (tuple) of the periodic DMRS (page 1 paragraph 0007).
Regarding to claims 3 and 17, Manolakos discloses the TCI state includes a TCI state identifier (tuple) of a downlink channel, and wherein the downlink channel is associated with the periodic DMRS (page1 paragraph 0006).
Regarding to claims 5 and 19, Manolakos discloses the periodic DMRS is a quasi-colocation type-D source for the TCI state (page 1 paragraph 0005).
Regarding to claims 6 and 20, Manolakos discloses receiving information identifying the TCI state comprises: receiving a medium access control (MAC) control element (CE) including information updating a quasi-colocation type or reference signal of the TCI state based at least in part on the periodic DMRS (page 3 paragraph 0028).
Regarding to claims 7 and 21, Manolakos discloses configuring one or more other TCI states based at least in part on the TCI state, wherein the one or more other TCI states are associated with a resource group (pages 3-4 paragraph 0030).
Regarding to claims 8 and 22, Manolakos discloses a user equipment 705 (fig. 7) for wireless communication, comprising: a memory 730; one or more processors 704 operatively coupled to the memory (page 14 paragraph 0112), the memory and the one or more processors configured to: receive 305 information (QCL relationship) identifying a transmission configuration indicator TCI state (fig. 3 page 12 paragraph 0088), wherein the TCI state identifies an association between a periodic demodulation reference signal DMRS and a target reference signal (page 1 paragraph 0007); communicate 310 the periodic DMRS identified by the TCI state (page 12 paragraph 0092; noted the QCL relationship indicate the identified DMRS); and receive 312-314 the target reference signal based at least in part on the periodic DMRS and the TCI state (page 12 paragraph 0092).
Regarding to claims 9 and 23, Manolakos discloses the TCI state includes a dedicated identifier (tuple) of the periodic DMRS (page 1 paragraph 0007).
Regarding to claims 10 and 24, Manolakos discloses the TCI state includes a TCI state identifier (tuple) of a downlink channel, and wherein the downlink channel is associated with the periodic DMRS (page1 paragraph 0006).
Regarding to claims 12 and 26, Manolakos discloses the periodic DMRS is a quasi-colocation type-D source for the TCI state (page 1 paragraph 0005).
Regarding to claims 13 and 27, Manolakos discloses receiving information identifying the TCI state comprises: receiving a medium access control (MAC) control element (CE) including information updating a quasi-colocation type or reference signal of the TCI state based at least in part on the periodic DMRS (page 3 paragraph 0028).
Regarding to claims 14 and 28, Manolakos discloses configuring one or more other TCI states based at least in part on the TCI state, wherein the one or more other TCI states are associated with a resource group (pages 3-4 paragraph 0030).
Allowable Subject Matter
Claims 4, 11, 18, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467